Citation Nr: 1629618	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-46 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to May 1977, with additional periods of United States Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affair (VA) Regional Office in Winston Salem, North Carolina.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, D.C.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's claim was remanded by the Board in July 2013 and March 2015 for additional development.  The matter again is before the Board.

In addition to the foregoing, the Board notes that the issues of entitlement to service connection for erectile dysfunction and a right shoulder disability, as well as entitlement to increased ratings for psoriasis and viral hepatitis, have been certified to the Board.  These issues, however, have a request for a videoconference hearing before a representative of the Board pending.  As such, consideration of these issues is premature.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Diabetes mellitus, type II, was not manifest in service or within one year of service, there is no link between diabetes mellitus and active service, and diabetes mellitus was not caused or aggravated by a service-connected disease or injury, to include prescribed psychiatric medications.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Diabetes mellitus is not proximately due to or aggravated by a service connected diseae or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in May 2011 and December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, multiple VA examinations and an April 2015 addendum opinion are of record that adequately address the issue on appeal.  Based on the examinations and addendum and the fact there is no rule as to how current an examination must be, the Board concludes the examinations and opinion in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the provision of the Veteran with a Statement of the Case, the April 2015 VA medical addendum opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  In this case, the Veteran had Reserve service after his period of active service, but there is no evidence or contention that he developed diabetes mellitus during any period of ACDUTRA or INACDUTRA.  In any case, as a disease, diabetes mellitus first diagnosed during a period of INACDUTRA would not be subject to service connection.  As such, further consideration of any periods of ACDUTRA or INACDUTRA is not necessary.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

The Veteran contends that his diabetes mellitus is secondary to his service-connected psychiatric disorder.  More specifically, he believes that the prescribed psychiatric medication caused him to gain weight, which then resulted in his diabetes mellitus.

Service treatment records do not include complaints, treatment, or diagnosis of diabetes mellitus during active service.  As noted above, the Veteran does not contend that his diabetes mellitus developed during active service.  

After service, a September 1999 VA treatment record specifically indicated that the Veteran did not have diabetes mellitus.  In a May 2000 VA treatment record, the Veteran also denied having diabetes.  

VA records from March 2005 and June 2005 noted that the Veteran had borderline diabetes.  July 2005 treatment records include a diagnosis of diabetes that was mild and treated with a managed diet.  Treatment records indicate that the Veteran was diagnosed with diabetes mellitus, type II, in 2005.  

The Veteran has reported taking psychiatric medications from 1993 until 2009 or 2010, when he discovered a link between those medications and diabetes.  

In support of his claim, the Veteran submitted a November 2010 letter from his attorneys who were handling a class action lawsuit against AstraZeneca, the makers of the psychiatric medication, Seroquel.  In that letter, however, the Veteran's attorneys recommended accepting a settlement offer from AstraZeneca noting, "Importantly, all the Courts involved in this case have ruled to date that there is not enough evidence to indicate that Seroquel causes Diabetes."

In his March 2011 claim for entitlement to service connection for diabetes, the Veteran contended that it had been determined that the psychiatric medication Seroquel could cause diabetes.  He indicated that prior to taking Seroquel he had not been diagnosed with diabetes and that there was no family history of diabetes.

A VA medical opinion was obtained in August 2011.  The medical professional concluded that it was less likely as not that the Veteran's diabetes mellitus was caused by the use of Seroquel.  The rationale was that there was no documented evidence of elevated glucose or a diagnosis of diabetes during the time frame of prescribed Seroquel.  Isolated elevated glucose was documented during inpatient psychiatric notes for detoxification secondary to cocaine and alcohol use.  The diagnosis of diabetes was almost one year after stopping Seroquel.  The medical professional did acknowledge that Seroquel had been linked to several very serious side effects, including an increased risk of diabetes (up to 3 times the risk), as well as weight gain, increased blood sugar, and high cholesterol.

An August 2011 Report of General Information indicated that the Veteran was diagnosed with diabetes mellitus in 2004 or 2005 and that he was taking Seroquel at that time.

The Veteran was afforded a VA examination in August 2014.  Following examination, the examiner opined that the diabetes mellitus was less likely than not proximately due to or the result of the service-connected psychiatric disability.  The rationale noted prescription of Seroquel (quetiapine) from 2001 to 2005, which had been shown to cause hyperglycemia in 2 to 12 percent of patients.  That said, hyperglycemia was likely transient and would no longer cause hyperglycemia once the medication was discontinued.  Additionally, the Veteran had several significant risk factors for the development of diabetes at the time of onset, including age, obesity, and hypertension.

In support of his claim, the Veteran has submitted multiple internet medical articles discussing a link between various psychiatric medications and increased blood sugar levels, weight gain, and on some occasions, diabetes mellitus.  The Veteran submitted a fact sheet for Seroquel that noted the potential side effects include weight gain, particularly in the first few weeks of taking the medication.  The Veteran also provided a December 2014 letter from a VA physician stating that the Veteran, "was prescribed Seroquel for treatment of a mental health condition.  It was after the use of that medication that he developed Type II Diabetes.  There is no conclusive link between the use of Seroquel in this patient, but the link has been reported in the literature."  

An April 2015 VA medical addendum opinion was obtained pursuant to the Board remand.  The physician opined that risperidone and quetiapine (Seroquel) could cause weight gain, but data was conflicting on an increased risk of developing diabetes.  Mirtazapine and Abilify also were associated with a risk of weight gain, but had not been shown  to be associated with a higher risk of diabetes.  The Veteran had a history of obesity unrelated to the psychiatric medication that was a much greater risk factor than his medications and their effects, as well as a history of polysubstance abuse and the examiner concluded that poor lifestyle choices were a significant factor to consider as leading to the obesity.  Therefore, there was insufficient evidence to indicate that the Veteran's diabetes mellitus was caused or aggravated by his psychiatric medications.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus was incurred in or is otherwise related to service or was caused or aggravated by his service-connected psychiatric disabilities, to include as a result of prescribed psychiatric medication. 

As to considering the claim based on in-service incurrence or other relationship to service, there is no lay or medical evidence to support such a proposition.  The Veteran has consistently reported the diagnosis of diabetes mellitus and associated symptom onset many years after separation from service and testing at separation was negative for abnormal sugar levels.  In addit5ion, the endocrine system was evaluated as normal.  Furthermore, there is no proof of diabetes mellitus within one year of separation and there is no lay or medical evidence that his diabetes mellitus is related to any Reserve service.  

With respect to whether the current diabetes mellitus was caused or aggravated by a service-connected disease or injury, the Board finds the August 2014 VA examination report and the April 2015 addendum opinion of significant probative value.  The medical professional's opinions were based on a past interview of the Veteran, his reported medical history, review of the medical evidence of record, and prior examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the medical professional concluded that it was less likely than not that the Veteran's diabetes mellitus was caused or aggravated by medication prescribed for his service-connected psychiatric disabilities.  The rationale was that while the several of the prescribed medications were noted to have the potential to result in weight gain that, at most, there was inconsistent evidence of a link between the psychiatric medication and the onset of diabetes mellitus.  The Veteran's history of obesity and poor lifestyle choices (as evidenced by a history of polysubstance abuse) were significant factors.  In light of the foregoing, the medical professional found insufficient evidence to conclude that the diabetes mellitus was caused or aggravated by the psychiatric medication.  The medical professional's conclusions are fully explained and consistent with the evidence of record.

The Board has considered the arguments of the Veteran's representative that the above opinion was inadequate because the Veteran's contention is not that the psychiatric medication directly caused the diabetes mellitus, but that the medication caused weight gain and the weight gain caused the diabetes mellitus.  The Board finds that the April 2015 opinion adequately addresses the above contentions.  The opinion clearly contemplates the fact that the medication can cause weight gain, but that this and other side effects as a result of taking the medication did not cause or aggravate the Veteran's diabetes mellitus.  

The Board acknowledges the internet medical articles and other evidence regarding the potential association between Seroquel and other psychiatric medication and diabetes mellitus.  As noted above by the April 2015 medical professional, however, the medical studies have not definitively linked the psychiatric medication to the onset of diabetes mellitus.  Similarly, the December 2014 letter from a VA treating physician specifically noted that there was no conclusive link between the Veteran's diabetes mellitus and his psychiatric medication usage.  As such, the Board finds the above medical information and opinions of significantly less probative value than the August 2014 examination report and April 2015 addendum opinion.

The Board also has considered the reports of the Veteran that his psychiatric medication caused weight gain that, in turn, caused diabetes mellitus.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as taking psychiatric medication, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has not been shown to have the medical background to opine as to whether the psychiatric medication (or associated weight gain from the medication) caused or aggravated the diabetes mellitus.  By contrast, the April 2015 VA opinion is far more detailed and was prepared by a skilled neutral professional.  In light of the foregoing, the Board affords far greater probative weight to the findings of the VA medical professionals, based on their greater level of medical education, training, and experience.  

In conclusion, the most probative evidence of record indicates that the Veteran's current diabetes mellitus, type II, was not incurred as a result of service, was not manifest within one year of separation, is not otherwise shown to be related to service, and was not caused or aggravated by his service-connected psychiatric disabilities (including prescribed psychiatric medication).  As discussed, the Board finds the April 2015 VA examination report addendum opinion of significantly greater probative value than the Veteran's lay statements, the general medical treatise evidence, and the December 2014 VA physician's statement.  There is no lay or medical evidence providing a more definitive link between the Veteran's diabetes mellitus disability and the medication previously prescribed for his service-connected psychiatric disabilities.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


